Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to application filed on 8/31/2010.
	Claims 1-20 have been examined and are pending with this action.  

Response to Arguments
Applicant’s arguments filed in the amendment filed 8/31/2022, have been fully considered but are not persuasive based on the argument provided below. The reasons set forth below.

Applicant:  
Applicant argues the provided arts does not discloses configuring a second home automation device belonging to a home automation installation, in the context of a replacement of a first home automation device.
Examiner:  

Examiner cites that discloses Ahmed discloses receiving a request from a client application via a communication interface to obtain data  (Ahmed: [ABS & 0006]: plurality of business applications, each of the APIs configured to receive request messages compiled by a remote client application &  A plurality of Application Program Interfaces (APIs) provides programmatic access to the plurality of applications, each of the APIs being configured to receive request messages compiled by the remote client application. ).
Ahmed discloses techniques are provided for the plurality of application servers hosts a plurality of business applications. A plurality of Application Program Interface (API) servers host a plurality of APIs to provide programmatic access to the plurality of business applications, each of the APIs configured to receive request messages compiled by a remote client application.  The requests are sent by the application for an activity to be performed by the API.  It discloses requests and back and forth communication that inherently talking about obtaining of the data.  
Other arguments regarding payload are discloses by Ahmed as well as it discloses  (Ahmed: [0083, 0087]: Turning now to the multiple data validation levels, when a client application 124 sends an API request message payload 172, an API processing payload may, in one embodiment, include the following sequence of validations & transfer a request payload 172 from a client application 124 to the server, yet with the response payload 196 being sent from the server to the client application 124 in a different message format. From the point of view of the client application 124, a common data processing mechanism may be utilized. In other words, the request payload 172 and response payload 196 are transport and message data format independent.).

Based on above explanation Applicants arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12 & 14, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al (US Pub # 2016/0112536) in view of Pruthi et al (US Pub # 2015/0009840).
INDEPENDENT: 
As per claim 1, Ahmed discloses computer-implemented method comprising: 
receiving a request from a client application via a communication interface to obtain data  (Ahmed: [ABS & 0006]: plurality of business applications, each of the APIs configured to receive request messages compiled by a remote client application &  A plurality of Application Program Interfaces (APIs) provides programmatic access to the plurality of applications, each of the APIs being configured to receive request messages compiled by the remote client application. ), determining via one or more processor a list of tasks to be performed to process the request to obtain the data  (Ahmed: [0023 & Fig 7]: Request/response message payload components are defined by the business language schema which may be utilized to enable the building of a range of messages that may flow back and forth from buyers, sellers and third party business service providers to marketplace XML web services, these web services enabling trading parties to list, find, and sell items and services.).
Examiner Note:  The request is being processed.
preparing the payload and sending the payload to the client application (Ahmed: [0083, 0087]: Turning now to the multiple data validation levels, when a client application 124 sends an API request message payload 172, an API processing payload may, in one embodiment, include the following sequence of validations & transfer a request payload 172 from a client application 124 to the server, yet with the response payload 196 being sent from the server to the client application 124 in a different message format. From the point of view of the client application 124, a common data processing mechanism may be utilized. In other words, the request payload 172 and response payload 196 are transport and message data format independent.).

Ahmed does not explicitly teaches performing tasks from the list of tasks until an elapsed time to perform the list of tasks exceeds a first threshold and a size of a payload storing the data exceeds a second threshold.

However, Pruthi teaches  determining the payload by performing tasks from the list of tasks and determining whether  an elapsed time to perform the list of tasks exceeds a first threshold and whether a size of the data payload storing the data exceeds a second threshold (Pruthi: [0045 ]: transfer packets to the network monitor 102 varies by type of packet where the "type" may be one or more of the size/length of the packet, the type of payload (e.g., application, protocol), etc. In this embodiment, the difference in time between the first time stamp (t1) and the second time stamp (t2) is determined for each of a plurality of packets. The differences are each compared to one of a plurality of thresholds where each of the plurality of thresholds corresponds to the particular type of the corresponding packet. An alert may be generated if the variation exceeds the corresponding threshold.). 
Sending the payload to the client application when it is determined that either the first threshold or the second threshold exceeded, the payload including a relay token indicating the partial processing of the request (Pruthi: [0029 & 0045 ]: FIG. 3a depicts a data stream 300a that includes a captured packet (header (hdr) and payload information) along with a time stamp t0 added to the beginning of a captured packet by a network monitor 102 & The differences are each compared to one of a plurality of thresholds where each of the plurality of thresholds corresponds to the particular type of the corresponding packet. An alert may be generated if the variation exceeds the corresponding threshold.).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ahmed in view of Pruthi to figure out the exceeding of payload thresholds.  One would be motivated to do so because this technique advantageously allows to generate an alert to indicate an unacceptable variation of the latency in the processing and transferring of received packets (Pruthi: [0044]).
Claims 8 and 14 are rejected based on rationale provided for claim 1.
As per claim 3 Ahmed/Pruthi discloses the computer-implemented method of claim 1, wherein the relay token indicates to the client application how much of the request has been processed in the partial payload (Pruthi: [0045 ]: the duration of time for the network device 202 to receive, process, and transfer packets to the network monitor 102 varies by type of packet where the "type" may be one or more of the size/length of the packet, the type of payload (e.g., application, protocol), etc. In this embodiment, the difference in time between the first time stamp (t1) and the second time stamp (t2) is determined for each of a plurality of packets. The differences are each compared to one of a plurality of thresholds where each of the plurality of thresholds corresponds to the particular type of the corresponding packet. An alert may be generated if the variation exceeds the corresponding threshold.). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ahmed in view of Pruthi to figure out the exceeding of payload thresholds.  One would be motivated to do so because this technique advantageously allows to generate an alert to indicate an unacceptable variation of the latency in the processing and transferring of received packets (Pruthi: [0044]).
As per claim 4 Ahmed/Pruthi discloses the computer-implemented method of claim 1, comprising continually adjusting the first threshold and the second threshold based at least in part on current operating parameters of a server in a cloud computing environment (Pruthi: [0057]:  FIG. 7 depicts a flow chart 700 of steps for setting thresholds and monitoring characteristics.  Steps 702 and 704.). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ahmed in view of Pruthi to figure out the exceeding of payload thresholds.  One would be motivated to do so because this technique advantageously allows to generate an alert to indicate an unacceptable variation of the latency in the processing and transferring of received packets (Pruthi: [0044]).
As per claim 5 Ahmed/Pruthi discloses the computer-implemented method of claim 1, comprising setting a timer to measure the elapsed time to perform the list of tasks when the request is received (Pruthi: [0058]:  This enables the threshold to be flexibly defined, e.g., it can change over time even as packets are being received. For example, if the number of anomalous packets detected exceeds a predefined rate, e.g., 1,000 per hour, the threshold may be raised so that the number of anomalous packets identified in a particular time period for review is lowered to a reasonable level..). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Ahmed in view of Pruthi to figure out the exceeding of payload thresholds.  One would be motivated to do so because this technique advantageously allows to generate an alert to indicate an unacceptable variation of the latency in the processing and transferring of received packets (Pruthi: [0044]).
As per claim 6 Ahmed/Pruthi discloses the computer-implemented method of claim 1, wherein performing tasks from the list of tasks comprises performing one or more read operations to fetch selected data from a database  (Ahmed: [0090]:  The request/response message exchange between the client application 124 and the API server will now be described with reference to FIG. 9. On the client application side of the message exchange, the operations involved in the content occasion 124 compiling a request message are as follows: [0091] receiving data to being included in the request message, indicated by block 212; [0092] determining the abstract request message payload data 1, comprising, for example, the required level of detail and the version of the XML schema definition for a specific API (e.g. API_0) being used by the client application 124, indicated by block 214; [0093] determining the payload data 2, indicated by block 216;).

Claims 10-12 and 16-18 are rejected based on rationale provided for claim 2-6.

Claims 7, 13 & 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al (US Pub # 2016/0112536) in view of Pruthi et al (US Pub # 2015/0009840) and in further view of Subramanian et al (US Pub # 2018/0075231).
As per claim 7 Ahmed/Pruthi discloses the computer-implemented method of claim 1   (Ahmed: [ABS]: plurality of business applications, each of the APIs configured to receive request messages compiled by a remote client application.), 
Modified Ahmed doesn’t explicitly teaches message queue.
Subramanian wherein performing tasks from the list of tasks comprises publishing one or messages to client applications through a message queue  (Subramanian: [0104]:  . For example, a client application 602 may issue a REST API call to grant a user a role. Admin service (a platform service in 614) delegates the call to a role manager (an infrastructure library/service in 614), who grants the user a role in the tenant-specific ID store stripe in ID store 618. On “Role Grant Success”, the role manager audits the operations to the audit table in audit schema 624, and publishes an “identity.user.role.grant.success” event to message queue 628). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Ahmed in view of Subramanian to figure out the publishing of message queue.  One would be motivated to do so because this technique advantageously aids in publishing of corresponding events (Subramanian: [0104]).

Claims 13 and 19 are rejected based on rationale provided for claim 7.  

As per claim 20 Ahmed/Pruthi/ Subramanian discloses the cloud computing system of claim 14, wherein the cloud computing resources comprises at least one of a connection to a database and a connection to a message queue (MQ) (Subramanian: [0098]:  . the corresponding microservice looks at configuration data in the operational database (located in global database 620 in FIG. 6) and determines that the “create user” operation is marked with a “create user” event which is identified in the configuration data as an asynchronous operation. The microservice returns to the client and indicates that the creation of the user is done successfully, but the actual sending of the notification email is postponed and pushed to the backend. In order to do so, the microservice uses a messaging API 616 to queue the message in queue 628 which is a store.). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Ahmed in view of Subramanian to figure out the publishing of message queue.  One would be motivated to do so because this technique advantageously aids in publishing of corresponding events (Subramanian: [0104]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449